                  Case:20-01947-jwb            Doc #:311 Filed: 09/14/2020                Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                            Chapter 11
                                               1
    BARFLY VENTURES, LLC, et al,                                            Case No. 20-01947-jwb
                                                                            Hon. James W. Boyd
                      Debtors.
    ______________________________________/                                 Jointly Administered

          ORDER ADJOURNING THE SALE HEARING AND RELATED HEARINGS
            REGARDING CURE OBJECTIONS AND ADEQUATE ASSURANCE

             The Court has reviewed the stipulation between the Debtors,2 the Objecting Creditors, the

Committee, GTW Depot, LLC, First Savings Bank, the Lender, and the Stalking Horse Bidder,

which requests that the Court issue an order adjourning the Sale Hearing, the Cure Hearings, and

the Adequate Assurance Hearings which are currently set for September 15, 2020 at 10:00 a.m.

The Court has determined to grant the request for an order approving that stipulation without

further notice or hearing, therefore:

IT IS ORDERED THAT:

             1.     The Court will conduct a status conference on September 15, 2020 at 10:00 a.m.

(Eastern Time) by videoconferencing using the Zoom Cloud Meeting Program/App.

             2.     Any party or attorney who wishes to appear at the Status Conference must register




1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229),
HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline,
LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
2
    All capitalized terms not otherwise defined have the same meaning as set forth in the Stipulation.
              Case:20-01947-jwb      Doc #:311 Filed: 09/14/2020        Page 2 of 2




 by no later than September 14, 2020 at 1:00 p.m. Eastern time. Information about registration is

 available on the Court’s website under Covid-19 Notices, https://www.miwb.uscourts.gov/covid-

 19-notices. Parties who have already registered with the Court for the August 27, 2020 or the

 September 15 hearing do not need to re-register.

         3.     The Sale Hearing, Cure Hearings, and Adequate Assurance Hearings will be held

 before the Court on September 25, 2020 at 10:00 a.m. (Eastern Time), or as soon thereafter as

 counsel and interested parties may be heard; provided, the Debtors may seek an adjournment of the

 Sale Hearing, consistent with the Procedures Order.

         4.     The deadline for the Committee and the United States Trustee to file a response to

 the Sale Motion is adjourned until September 23, 2020 at 5:00 p.m. (eastern time).

         5.     The Sale Hearing, Cure Hearings, and Adequate Assurance Hearings will be

 conducted by videoconferencing using the Zoom Cloud Meeting Program/App. Any party or

 attorney who wishes to appear at the Sale Hearing, Cure Hearings, and Adequate Assurance

 Hearings must register by no later than September 24, 2020 at 1:00 p.m. Eastern time.

 Information about registration is available on the Court’s website under Covid-19 Notices,

 https://www.miwb.uscourts.gov/covid-19-notices. Parties who have already registered with the

 Court for the August 27, 2020 or the September 15 hearing do not need to re-register.

                                        END OF ORDER

 Order prepared and submitted by:
 WARNER NORCROSS + JUDD LLP
 Elisabeth M. Von Eitzen (P70183)
 150 Ottawa Avenue, NW Ste. 1500
 Telephone: (616) 752-2418
 Facsimile: (616) 222-2418
 evoneitzen@wnj.com
 Counsel for Debtors


IT IS SO ORDERED.

Dated September 14, 2020
